Citation Nr: 1446358	
Decision Date: 10/20/14    Archive Date: 10/30/14

DOCKET NO.  13-09 068	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUES

1. Whether the rating reduction from 50 percent to 10 percent for bilateral hearing loss, effective June 23, 2010, was proper.

2. Entitlement to a rating in excess of 50 percent for bilateral hearing loss. 

3. Entitlement to a rating in excess of 10 percent for hypertension.  

4. Entitlement to a total disability rating due to individual unemployability (TDIU) as a result of service-connected disabilities.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' Affairs




WITNESSES AT HEARING ON APPEAL

Appellant, his wife and daughter


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from June 1956 to June 1958 and from June 1960 to January 1980.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Portland, Oregon, which, in pertinent part, denied entitlement to an increased rating for hypertension and entitlement to a TDIU.  The rating decision also decreased the Veteran's rating for bilateral hearing loss from 50 percent to 10 percent disabling, effective June 23, 2010.

The Veteran, his wife, and his daughter testified before the undersigned Veterans Law Judge at a hearing in September 2014.  A transcript of the hearing has been reviewed and associate with the claims file.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issues of entitlement to a TDIU and entitlement to a rating in excess of 50 percent for bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. In a July 2010 rating decision, the RO reduced the rating for the Veteran's service-connected bilateral hearing loss disability from 50 percent to 10 percent disabling, effective June 23, 2010; such change resulted in a decrease in the Veteran's combined disability rating.

2. The RO failed to issue a notice of proposed reduction or notice of the Veteran's procedural rights to dispute the reduction prior to the July 2010 rating decision.

3. On the record at the September 2014 Board hearing, prior to the promulgation of a decision in this appeal, the Veteran withdrew his appeal as to the issue of entitlement to a rating in excess of 10 percent for hypertension.


CONCLUSIONS OF LAW

1. The criteria for restoration of the 50 percent schedular rating for bilateral hearing loss have been met.  38 U.S.C.A. §§ 1155 (West 2002); 38 C.F.R. §§ 3.105(e), 3.344, 4.85, 4.86, Diagnostic Code 6100 (2013).

2. The criteria for withdrawal of the Veteran's claim of entitlement to a rating in excess of 10 percent for hypertension have been met.  38 U.S.C.A. §§ 7104(a), 7105 (West 2002); 38 C.F.R. §§ 20.202, 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist

As to the Veteran's claim decided herein, the claim has been granted, as discussed below.  As such, the Board finds that any error related to the VCAA is moot.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159 (2013); Mayfield v. Nicholson, 19 Vet. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

I. Reduction of Disability Rating for Bilateral Hearing Loss

The Veteran contends that the reduction of his 50 percent disability rating for bilateral hearing loss to a 10 percent disability rating was improper, and that restoration is warranted.

VA regulations provide that where a reduction in evaluation of a service-connected disability is considered warranted and the lower evaluation would result in a reduction or discontinuance of compensation payments currently being made, a rating proposing the reduction or discontinuance is to be prepared setting forth all material facts and reasons.  38 C.F.R. § 3.105(e).  Generally, when reduction in the evaluation of a service-connected disability is contemplated and the lower evaluation would result in a reduction or discontinuance of compensation payments, a rating proposing the reduction or discontinuance will be prepared setting forth all material facts and reasons.  The beneficiary must be notified at his or her latest address of record, of the contemplated action and furnished detailed reasons.  The beneficiary must be given 60 days for the presentation of additional evidence.  38 C.F.R. § 3.105(e) (2013).

In this case, the action by the RO in decreasing the Veteran's evaluation for hearing loss from 50 to 10 percent resulted in a reduction in his combined disability evaluation from 90 to 80 percent.  Thus, although the rating decision stated that due process was not required in this case, such was an erroneous finding.  Moreover, there is no evidence that the reduction was first proposed, or that notice regarding the process of how to dispute the proposed reduction was provided to the Veteran.  The Board finds that the RO did not satisfy a critical due process requirement under 38 C.F.R. § 3.103(b)(2) and 3.105(e).  Further, the Veteran was not given a 60-day period to present additional evidence.  The RO implemented the rating reduction and reduced the Veteran's overall disability compensation without complying with the relevant regulations governing rating reductions.  

As there was no initial proposal and the Veteran did not receive notice of the proposed reduction, the July 2010 rating reduction violated the due process requirements of 38 C.F.R. § 3.105(e).  The United States Court of Appeals for Veterans Claims (Court) has consistently held that when the RO reduces a Veteran's disability rating without following the applicable regulations, the reduction is void ab initio.  See Greyzck v. West, 12 Vet. App. 288, 292 (1999).  The law provides that where a rating reduction was made without observance of law, although a remand for compliance with that law would normally be an adequate remedy, in a rating reduction case the erroneous reduction must be vacated and the prior rating restored.  Schafrath v. Derwinski, 1 Vet. App. 598, 595 (1991).

In light of the foregoing, the Board finds that the July 2010 rating decision implementing the rating reduction for bilateral hearing loss was improper and thus void.  Accordingly, the 50 percent rating bilateral hearing loss is reinstated.

II. Withdrawal of Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by a claimant or by an authorized representative.  38 C.F.R. § 20.204 (2013).

At the September 2014 Board hearing, the Veteran indicated that he was withdrawing his appeal as to the issue of entitlement to a rating in excess of 10 percent for hypertension.  As such, the Veteran has withdrawn this claim and there remain no allegations of errors of fact or law for appellate consideration with regard to the issue.  Hence, the Board does not have jurisdiction to review the issue and it is dismissed.





ORDER

Restoration of a 50 percent rating, effective June 23, 2010, for service-connected bilateral hearing loss is granted.

The claim of entitlement to a rating in excess of 10 percent for hypertension is dismissed.


REMAND

At the September 2014 Board hearing, the Veteran asserted that his service-connected bilateral hearing disability had worsened.  The Board notes the Veteran's last examination for his hearing disability was conducted in June 2010, over four years ago.  The veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).

The Veteran contends that he cannot maintain substantially gainful employment due to his service-connected disabilities.  He is currently service connected for bilateral hearing loss (restored to 50 percent disabling in this decision); sinusitis (rated at 50 percent disabling); a right elbow disability ( rated at 30 percent disabling); tinnitus (rated at 10percent disabling); hypertension (rated at 10percent disabling); and for a right wrist scar (rated at 10 percent disabling).  His combined disability rating is 90 percent.  Therefore, the Veteran meets the schedular criteria for a TDIU rating.  38 C.F.R. § 4.16.

The Veteran was afforded a VA examination in June 2010.  It was noted that he was unemployed due to seizures.  The examiner determined that the appellant's service-connected hypertension and right wrist scar did not have a significant effect on his occupation.

In an additional VA examination dated in June 2010, the examiner determined that the Veteran's working capacity was severely diminished by multiple problems.  He noted that he was limited by having seizures, poor hearing, age and multiple joint symptoms.  The examiner reported the appellant's ability to perform his last job as a manager was not currently possible because of multiple problems.  The examiner opined that, considering the appellant's various orthopedic problems, as well as his age and other problems, it was reasonable to find that he has permeant and total disability.  Lastly, the examiner determined that sinusitis was not a condition that would render the appellant unable to secure or maintain gainful employment.  

The duty to assist requires that VA obtain an examination that includes an opinion on what effect a veteran's service-connected disabilities have on his ability to work.  Friscia v. Brown, 7 Vet. App. 294, 297 (1994).  The examiners did not make a determination as to whether the Veteran's service-connected disabilities, when considered together with his educational and occupational history and experience, but without consideration of his age or any non-service-connected disabilities, rendered him unable to obtain or maintain gainful employment.  The June 2010 examiner, while finding that the Veteran could not work, appeared to also consider nonservice-connected disorders in reaching that conclusion.  As such, the examinations are not sufficient to adjudicate the claim of entitlement to a TDIU.

Thus, on remand an adequate VA examination and opinion must be obtained regarding the effects of all of the Veteran's service-connected disabilities on his employability.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Schedule the Veteran for a VA examination to determine the current severity of his service-connected bilateral hearing loss disability.  The claims file must be made available to the examiner for review.  The examiner should note in the examination report or in an addendum that the claims folder was reviewed.  All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner must fully describe any functional effects associated with the Veteran's bilateral hearing loss disability and the impact of his hearing loss disability upon his vocational pursuits. 

The examiner should also indicate the occupational effects of the bilateral hearing loss disability, if any. 

A complete rationale for all opinions expressed must be included in the examination report. If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.

2. Schedule the Veteran for a VA examination to determine whether his service-connected disabilities prevent him from securing and following substantially gainful employment for which his education and occupational experience would otherwise qualify him.  The claims folder, including this remand, must be sent to the examiner for review; consideration of such should be reflected in the completed examination report or in an addendum.

All indicated tests and studies should be conducted.

The examiner should opine as to whether it is at least as likely as not (50 percent probability or more) that the Veteran's service-connected disabilities (bilateral hearing loss, sinusitis, right elbow disability, tinnitus, hypertension and right wrist scar) would, collectively, prevent him from securing or following substantially gainful employment for which his education and occupational experience would otherwise qualify him, without regard to any nonservice-connected disorders. 

The examiner must provide a rationale for any opinion given.  If he or she is unable to provide an opinion without resort to speculation, he or she should explain why this is so and what, if any, additional evidence would be necessary before an opinion could be rendered. 

The examiner is advised that the Veteran is competent to report his symptoms and history; and such reports must be specifically acknowledged and considered in formulating any opinions.

If the examiner rejects the Veteran's reports, the examiner should provide a reason for doing so.

3. If any benefit sought on appeal remains denied, the Veteran and his representative should be provided a supplemental statement of the case (SSOC).  Then the case should be returned to the Board, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).


						(CONTINUED ON NEXT PAGE)




This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


